DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (US 2015/0111066) in view of Hattori et al. (US 2012/0183811).
	Regarding claims 1 and 3-4, Terakawa discloses a magnetic recording medium wherein the magnetic recording medium has a recording layer comprising of ɛ-iron oxide-containing particles, an average particle size as claimed ([0043]: when calculated: 9.28-15.87 nm or alternatively R(diameter): 11.52-19.69), and a coercive force Hc is 2000-4500 Oe (or 159.15-358.10 kA/m when converted).  
The limitation "used in a recording and playback device in which a shortest recording wavelength is 75 nm or less” is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn 
	Further, Terakawa fails to explicitly disclose a non linear transition shift is 20% or less as presently claimed.  However, it is known in the MRM arts that media noise arises from irregularities in the recorded magnetic transitions and results in random shifts of the readback signal peaks. High media noise leads to a high bit error rate (BER). Thus to obtain higher areal recording densities it is necessary to decrease the intrinsic media noise, i.e., increase the signal-to-noise ratio (SNR), of the recording media.  Given that Terakawa discloses the magnetic properties and the structure of the MRM as presently claimed, Terakawa would inherently possess the claimed linear transition shift to be 20% or less.  This is especially evident when Terakawa explicitly disclose the purpose of the medium to obtain a high areal recording density by having a low noise in the medium ([0018], [0021], and [0067]).
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 

	Further, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the before the effective filing date of the claimed invention to optimize the non linear transition shift is 20% or less since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the non linear transition shift dependent upon the areal density in order to R/W a medium. 
Furthermore, Terakawa discloses ɛ-iron oxide-containing particles, a core, as set forth above, however, fails to explicitly disclose additional shell/coating as presently claimed. 
	Hattori discloses a core-shell magnetic particles for a magnetic layer in a magnetic recording medium meeting the claimed limitations (Abstract, [0075], [0079]), wherein these magnetic particles are taught as possessing high thermal stability [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize shell/coating of Hattori in Terakawa’s magnetic particle, thereby meeting the claimed limitations, in order to obtain magnetic particles with high thermal stability.


Regarding claim 7, Terakawa disclose that the thickness of the recording layer is 30-100 nm [0017].

  Regarding claim 8, Terakawa fails to disclose Vact is 5000 nm3 or less as presently claimed.
Hattori discloses a magnetic recording medium comprising a Vact of 2900-3100 nm3 (Table 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terakawa’s magnetic recording medium to have a Vact of 2900-3100 nm3, as suggested by Hattori, in order to obtain good thermal stability [0164].

Regarding claim 9, Terakawa discloses that the squareness ratio of the magnetic recording medium is 30% or less (Abstract). 

Regarding claim 10, Terakawa discloses a magnetic recording layer, however fails to explicitly disclose the surface roughness to be 2.5 nm or less.
Hattori discloses a magnetic recording layer having a Ra as low as 1.8 (Table 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terakawa’s magnetic layer to have a Ra of 1.8, as suggested by Hattori, in order to inhibit a drop in electromagnetic characteristics and to obtain optimal running durability [0225].

Response to Arguments
Applicant’s arguments with respect to claim 2 have been fully considered and are persuasive.  The examiner has inadvertently left out the rejection of claim 2, which was supposed to be grouped with claims 3-4.  As outlined above, Terakawa in view of Hattori discloses a core/shell magnetic particles.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






Linda Chau
/L.N.C/Examiner, Art Unit 1785   

/Holly Rickman/Primary Examiner, Art Unit 1785